WHEELER, District Judge.
The bill well enough alleges the placing of $3,919.32 at each of two different times into the hands of the defendants, as a committee of mortgage note holders, for the purchase of the property, and alleges no more as to what was done with it. Nothing is alleged but that they have done exactly what they were to do with the money; nor is there any allegation that they have acquired anything with the money but the title to the property which they were to acquire; nor that they have received anything from the property. The bill does allege that they have refused to render any account of the moneys, but this does not supply the want of showing that there is anything yet to be accounted for. The refusal was merely of information, for rendering which alone a bill of complaint does not lie. In this respect the bill lacks equity.
Demurrer sustained.